Citation Nr: 1009067	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-29 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active military service from February 1978 to 
October 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied entitlement to a TDIU 
rating.

In October 2008, the Veteran requested a hearing before a 
Decision Review Officer (DRO) at the RO as well as before a 
Veterans Law Judge sitting at the RO, but withdrew his DRO 
hearing request in writing in April 2009.  Therefore, the 
Board considers the Veteran's request for a DRO hearing to be 
withdrawn.

Additionally, a hearing was scheduled before a Veterans Law 
Judge sitting at the RO in December 2009.  Evidence of record 
reflects that the Veteran failed to report for the scheduled 
hearing.  In a VA From 21-0820 (Report of General 
Information) dated on December 11, 2009, the Veteran 
indicated that he had called on December 9, 2009, and 
requested that his Travel Board hearing be rescheduled due to 
hospitalization.  It was noted that VA's computer system did 
not reflect that call.  However, the applicable regulations 
provide that a request for a change in hearing date, i.e., 
postponement, can be submitted at any time up to two weeks 
prior to the scheduled hearing if good cause is shown.  38 
C.F.R. § 20.704 (2009).  

Generally, under VA laws and regulations if a Veteran fails 
to appear for a scheduled hearing and a request for 
postponement has not been received and granted, the case will 
be processed as though the request for a hearing had been 
withdrawn.  No further request for a hearing will be granted 
in the same appeal unless such failure to appear was with 
good cause and the cause for the failure to appear arose 
under such circumstances that a timely request for 
postponement could not have been submitted prior to the 
scheduled hearing date.  A motion for a new hearing date 
following a failure to appear for a scheduled hearing must be 
in writing, must be filed within 15 days of the originally 
scheduled hearing date, and must explain why the appellant 
failed to appear for the hearing and why a timely request for 
a new hearing date could not have been submitted.  If both 
good cause and the impossibility of timely requesting 
postponement are shown, the hearing will be rescheduled for 
the next available hearing date at the same facility.  38 
C.F.R. § 20.704(d) (2009).

Under the facts and circumstances of this case, the Board 
finds that there is no prejudice in adjudicating this matter 
without ruling on the Veteran's motion to reschedule his 
hearing, as this decision constitutes a full grant of the 
benefit sought on appeal.  Thus, the claim will be 
adjudicated without further delay based upon all the evidence 
presently of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's sole service-connected right knee 
disability is rated as 60 percent disabling.

2.  Resolving all doubt in the Veteran's favor, his service-
connected right knee disability alone precludes him from 
engaging in substantially gainful employment that is 
consistent with his education and occupational experience.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
the criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.340, 
4.16 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  As the 
Board's decision to grant a TDIU herein constitutes a 
complete grant of the benefit sought on appeal, no further 
action is required to comply with the VCAA and the 
implementing regulations.

Laws and Regulations

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16 (2009).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
Disabilities resulting from common etiology or a single 
accident; (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) Multiple injuries incurred in 
action; or (5) Multiple disabilities incurred as a prisoner 
of war.

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the Veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a Veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold. Consideration shall be given in all claims 
to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a) (2009).

While the regulations do not provide a definition of 
"substantially gainful employment," the VA Adjudication 
Procedure Manual defines the term as that "at which non-
disabled individuals earn their livelihood with earnings 
comparable to the particular occupation in the community 
where the Veteran resides."  VA Adjudication Procedure 
Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 
2005) (previously cited at M21-1, Part IV, paragraph 7.09).

Also, in Faust v. West, 13 Vet. App. 342 (2000), the United 
States Court of Appeals for Veterans Claims (Court) defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that a Veteran actually works and without regard to a 
Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 
Vet. App. 524, 529 (1993), the Court held that the central 
inquiry in determining whether a Veteran is entitled to TDIU 
is whether his service-connected disabilities alone are of 
sufficient severity to produce unemployability.

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2009).  Factors to be considered are the Veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
However, the question in a total rating case based upon 
individual unemployability due to service-connected 
disabilities is whether the Veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the Veteran is, in fact, employed.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran contends that he is entitled to a TDIU as his 
service-connected right knee disability renders him 
unemployable.

The Veteran's sole service-connected disability is status 
post total right knee replacement with revision of right knee 
arthroplasty, rated as 60 percent disabling, effective July 
1, 2004.  The Board notes that he received a 100 percent 
temporary total rating (T/TR) under the provisions of 38 
C.F.R. § 4.30 based on the need for convalescence effective 
March 1, 2005.  Thereafter, a scheduler 60 percent rating was 
restored from May 1, 2006.  

At 60 percent, the Veteran's combined disability rating meets 
the schedular criteria for consideration of a TDIU under 38 
C.F.R. § 4.16(a) (2009).  The Board must now determine 
whether evidence of record shows that the Veteran's service-
connected right knee disability alone precludes him from 
engaging in substantially gainful employment.

Evidence indicated that the Veteran has undergone multiple 
right knee surgical procedures since separation from active 
service. 

In an August 1995 VA Form 21-8940 (Application for Increased 
Compensation Based on Unemployability), the Veteran indicated 
that he was a salesperson from November 1983 to December 
1985, a construction laborer from December 1986 to November 
1990, and a dishwasher from March 1991 to June 1991. 

In a July 2006 statement, the Veteran indicated that he was 
still having significant difficulties with his right knee, 
with complaints of swelling and treatment including use of a 
walker and three physical therapy appointments per week.  

In a March 2006 VA treatment note, the Veteran reported that 
he attempted to return to work at the barber shop but got a 
very swollen leg.

In an October 2006 VA joints examination report, the examiner 
listed joint symptoms including deformity, giving way, 
instability, pain, stiffness, weakness, repeated effusions, 
swelling, tenderness, severe weekly flare-ups, limping gait, 
right knee prosthesis, use of an assistive device, and an 
inability to stand for more than a few minutes or walk for 
more than a few yards.  It was noted that the Veteran 
reported being unemployed since 2003 due to his knee 
condition.  The examiner diagnosed degenerative joint disease 
of the right knee status post total knee replacement, noting 
that the Veteran was unable to work due to an inability to 
stand for long periods and pain.

In his March 2007 VA Form 21-8940, the Veteran indicated that 
he completed one year of college education and that he became 
too disabled to work as of January 2003.  In this report, the 
Veteran indicated that he left his last job as a barber, 
which he held from 2000 to 2003, because of his disability, 
earned no income during the last year, and had not tried to 
obtain employment since he became too disabled to work.

In a March 2007 statement, a VA orthopedic physician 
indicated that he reviewed the Veteran's chart and performed 
an examination.  Thereafter, he opined that the Veteran was 
permanently and totally unemployable due to the severity of 
his service-connected knee condition.  In an additional 
October 2007 statement, the same VA physician noted that the 
etiology of the Veteran's subjective complaints of 
excruciating pain with inability to sit or stand for long 
periods of time was unclear.

In a March 2007 statement, the Veteran's former employer 
reported that the Veteran's knee gave out on him while 
cutting a customer's hair five years before.  It was noted 
that the Veteran attempted to return to work but could not 
stand for more than 20 minutes.  While indicating that the 
Veteran was one of his best workers, the employer reported 
that he could not allow the Veteran to work for him due to 
his inability to stand on his leg to cut hair.  The Veteran's 
former employer also submitted VA Form 21-4192 (Request for 
Employment Information in Connection with Claim for 
Disability Effects) in May 2007.  It was noted that the 
Veteran had been employed with the shop as a barber from 1998 
to 2003 and that he was terminated due to chronic pain and 
inability to stand or sit.

In a July 2007 VA general medical examination report, the 
Veteran's only complaint was severe and chronic pain of the 
right knee.  The examiner listed an impression of chronic 
right knee pain with replacement on two occasions.  It was 
further noted that the Veteran was a barber and could not 
stand on his feet to do his work.  The examiner opined that 
the Veteran was unemployable for his job but may be able to 
obtain sedentary work. 

In an April 2008 VA orthopedic consult note, the Veteran 
complained that his toes drew up and cramped if he stood or 
sat for more than 15 minutes, necessitating constant changing 
of positions.  He reported that his leg swells after standing 
on his feet for more than 20 minutes and that he awakens 
nightly with pain in the posterior calf as well as cramping 
in his toes and underneath his kneecap.  A VA orthopedic 
surgeon listed an assessment of status post total knee 
replacement on the right, noting that the Veteran's symptoms 
were suggestive of some vascular problems.  It was further 
noted that the physician did not think the Veteran's symptoms 
in his legs were related to his total knee replacement.  
While the physician noted that the Veteran did exhibit 
limitation of motion of his knee, he indicated that he was 
unable to say the Veteran was 100 percent disabled based on 
his findings.  An April 2008 VA X-ray report listed an 
impression of changes from prosthetic right knee that may 
include subluxed patella.  

In October 2008, the Veteran was admitted for opioids detox 
after complaining of abusing pain killers since 2005.  VA 
treatment notes dated in October 2008 and February 2009 
listed an assessment of chronic right knee pain of 
multifactorial etiology including neuropathic pain syndrome 
status post right total knee arthroplasty.  It was indicated 
that the Veteran currently used a scooter for transportation.  
In a May 2009 statement, the Veteran's caretaker reported 
that his knee condition caused an inability sit or stand too 
long, cramps at night, frequent instability, and swelling.

Additional VA treatment records dated from 2006 to 2009 
detailed treatment for multiple nonservice-connected 
disabilities including acute bronchitis, sexual dysfunction, 
hyperlipidemia, gastroesophageal reflux disease (GERD), 
depressive disorder, anxiety state not otherwise specified, 
anemia, and human immunodeficiency virus (HIV).  

In the present case, the Board has determined that the 
evidence of record is in equipoise and, resolving doubt the 
Veteran's favor, provides a basis for establishing 
entitlement to a TDIU rating.

The Board is aware that a VA orthopedic surgeon opined that 
he was unable to say the Veteran was 100 percent disabled 
based on his findings in an April 2008 VA orthopedic consult 
note, while another VA physician opined that the Veteran was 
unemployable for his job as barber but may be able to obtain 
sedentary work in the July 2007 VA examination report.  
However, in a March 2007 medical opinion, a VA orthopedic 
physician clearly found that the Veteran was permanently and 
totally unemployable due to the severity of his service-
connected knee condition   after reviewing the his chart and 
performing an examination.  In addition, the Veteran's 
employer indicated that he was terminated in 2003 due to his 
chronic pain and inability to stand or sit to cut hair.  
Finally, in an October 2006 VA joints examination report, the 
examiner diagnosed degenerative joint disease of the right 
knee status post total knee replacement, specifically noting 
that the Veteran was unable to work due to an inability to 
stand for long periods and pain.

Consequently, the Board finds that the evidence of record is 
at least in equipoise, and therefore, affording the Veteran 
the benefit of the doubt, finds that the record demonstrates 
that his service-connected right knee disability alone 
precludes him from engaging in substantially gainful 
employment.  Thus, entitlement to a TDIU due to the Veteran's 
service-connected right knee disability is warranted.

  
ORDER

Entitlement to a TDIU is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


